El Juez Asociado Señob Aldbby,
emitió la opinión del tribunal.
Los demandantes alegan que ellos y dos hermanas que fi-guran como demandadas por no haber querido ser deman-dantes, son dueños de una finca de cincuenta cuerdas de te-rreno que describen: que uno de los demandados, Manuel González, está detentando treinta cuerdas de esa finca y que-el otro demandado, Sucn. Cabrera, detenta las otras veinte-cuerdas restantes de ella: que los demandados formalizaron expediente de dominio de dicha finca alegando que les per-tenecía en plena propiedad con justo título y buena fe, cons-tándoles a ciencia cierta que pertenece en su totalidad a los. hermanos Agosto demandantes. En la segunda causa de ac-ción se alegan los frutos que esas dos parcelas han produ-cido. En la súplica de la demanda se interesa que se decla-ren nulos los expedientes de dominio tramitados sobre dicha, finca también sus inscripciones en el registro de la propie-dad: que la finca de cincuenta cuerdas pertenece a los de-*636mandantes y a- sus hermanas demandadas y que se condene a cada uno de los demandados al pago de los frutos que han producido las respectivas porciones que detentan.
Contra esa demanda se interpusieron las excepciones pre-vias autorizadas por los números 4, 5 y 7 del artículo 105 del Código de Enjuiciamiento Civil/a saber: que tiene in-debida acumulación de partes demandadas: que varias accio-nes han sido indebidamente acumuladas: y que es ambi-gua, ininteligible y dudosa. La Corte de Distrito de San Juan declaró con lugar las excepciones alegadas y a instan-cia de los demandantes dictó sentencia por la que declaró sin lugar la demanda y fué interpuesta esta 'apelación.
Los motivos alegados para sostener este recurso son: que la corte inferior cometió error al declarar con lugar dichas excepciones y al dictar la sentencia apelada.
Se alega en la demanda que Manuel González está detentando treinta cuerdas de terreno de la finca de cincuenta cuerdas que los demandantes alegan pertenecer a ellos y a sus hermanas demandadas y que la Sucn. Cabrera está de-tentando las otras veinte cuerdas de la misma finca, pero no dice que la detentación de uno y de otro demandado tenga alguna relación entre sí, ni que ambos tramitaron conjunta-mente el expediente de dominio, y más bien aparece que cada uno tramitó un expediente de esa naturaleza para la respec-tiva porción de terreno que están ocupando pues se solicita la declaración de nulidad de los expedientes de dominio que formalizaron, por lo que no apareciendo de la demanda que exista alguna relación o nexo entre los dos demandados, am-bos han debido ser demandados separadamente, pues no se ve razón alguna para que sean demandados conjuntamente, toda vez que puede darse el caso de que el título de uno de •ellos sea bueno y el del otro no. No se alega hecho alguno por el cual pueda concluirse que declarado nulo el título de uno de ellos el del otro tenga que seguir necesariamente la misma suerte. Por esto es que entendemos que existe inde-bida acumulación de partes demandadas, como declaró la corte *637inferior, por falta de nexo jurídico entre ambos demandados. Quizá exista tal nexo pero los demandantes no quisieron en-mendar sn demanda para alegarlo.
En cuanto a la indebida acumulación de acciones o de causas de acción, si bien es cierto que demandados inde-pendientemente Manuel González o la Sucn. Cabrera ban po-dido acumularse contra cualquiera de ellos las acciones ejer-citadas de nulidad de expediente de dominio, de reivindica-ción y de reclamación de frutos, no son acumulables cuando. se alegan contra demandados que no tienen relación común, • o nexo jurídico, según dijimos antes, en el pleito, pues accio-nes ejercitadas contra uno de ellos no afectan al otro deman-dado.
La demanda adolece, además, de ambigüedad y es dudosa porque de la descripción que bace de la porción de veinte cuerdas por sus colindantes no aparece que esté compren-dida o forme parte de la finca de cincuenta cuerdas a la que se dice pertenecer; y porque no se sabe por la demanda si se pretende la declaración de nulidad de un expediente de dominio o de dos, ni dónde fué o fueron tramitados y su' fe-cha, todo lo que baria difícil, más bien imposible, una ade-cuada contestación de los demandados.
En vista de que los demandantes no quisieron enmendar su demanda después de esa declaración de excepciones y de que ellos solicitaron que se dictase sentencia, no tienen mo-tivo alguno abora para alegar que la corte no debió baber dictado esa sentencia y debe ser confitmada.